Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Samuel Walker, a Justice of the Supreme Court, Westchester County, to determine the petitioner’s motion pursuant to CPL 440.10, inter alia, to vacate a judgment rendered October 8, 2003, in People v Ackridge, under Westchester County indictment No. 03-0573.
Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
*478By order dated January 13, 2006, the Supreme Court, Westchester County, denied the petitioner’s motion pursuant to CPL 440.10. The present proceeding is therefore academic. Florio, J.P., Krausman, Goldstein and Lifson, JJ., concur.